March 14, 1914. The opinion of the Court was delivered by
In this cause in the Court of Common Pleas for Hampton county, brought by Ficken Jordan Company against J.C. Langford et al., praying for the appointment of a  receiver, a receiver was appointed. Afterwards certain mortgage creditors, after permission of the Court first obtained, brought suit to foreclose their *Page 410 
mortgages. These cases were consolidated and referred to W.H. Townsend, Esq., referee, to hear and determine all issues of law and fact. Exceptions were taken to this report, and heard by the Court, and the report of the referee was confirmed, and no appeal taken from this order of confirmation and decree for sale. That the receiver was directed by the order of the Court to sell the property of J.C. Langford for the purpose of paying the indebtedness of J.C. Langford as fixed by the decree of the Court. That thereafter the question of taxation of costs and expenses, and expenses of receivership, were referred to W.H. Townsend, Esq., who made his report to which exceptions were filed, which exceptions were heard and overruled by his Honor, Judge Wilson, and the report of referee confirmed, from this order the receiver appeals.
The exceptions, six in number, impute error on the part of his Honor in confirming the report of the referee, wherein the referee held that the costs of the receivership should be divided pro rata and distributed according to the amount realized from the sale of the several pieces of land. This being his recommendation in his former report, wherein he makes the apportionment of the expenses of receivership, and that report being confirmed by the Court and made the judgment of the Court he is bound by the same, whereas he should have held that under the order confirming the original report an order was taken directing the referee to apportion the costs and disbursements among the parties, and that he should have held that he was not bound by the recommendations in his former report. The last report of the referee should be set out in the report of the case.
The exceptions should be overruled. In his original report he recommends the sale of the land and fully recommends how the proceeds, derived therefrom, are to be disbursed as expenses of sale, including fees of referee, and stenographer, etc., to be included in the taxation of costs *Page 411 
and disbursements, as per agreement of counsel, "All of which shall be divided pro rata and distributed according to the amount realized from the sale of the several pieces or parcels of land," etc.
No appeal was taken from this decree, and all parties to the suit by their acquiescences, are bound by it as it becameres adjudicata, and the law of the case. Inasmuch as neither the receiver, nor any party interested in the decree appealed from the decree confirming the first report of the referee, they are now precluded from raising any question adjudicated therein. They are concluded by the acquiescence in the decree. Shell v. Young, 32 S.C. 472,11 S.E. 299.
Affirmed.